DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12, 14-15, 19-20, 23-24, 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and claim 30, the Applicant indicates that the power is reduced when the temperature ratio T:Ta is greater than one. However, T:Ta is typically interpreted as T/Ta, which would only be greater than one if the desired temperature was greater than the actual temperature. Reducing the power when the desired temperature is greater than the actual temperature would prevent the system from reaching the desired temperature as claimed. Consequently, claims 9 and 30 are unclear. For the purposes of further examination, the Examiner has interpreted the temperature ratio T:Ta being greater than one to indicate that the actual temperature (Ta) is greater than the desired temperature (T).
Regarding claim 10 and claim 31, the Applicant indicates that the power is increased when the temperature ratio T:Ta is less than one. However, T:Ta is typically interpreted as T/Ta, which would only be less than one if the desired temperature was less than the actual temperature. Increasing the power when the desired temperature is less than the actual temperature would prevent the system from reaching the desired temperature as claimed. Consequently, claims 10 and 31 are unclear. For the purposes of further examination, the Examiner has interpreted the temperature ratio T:Ta being less than one to indicate that the actual temperature (Ta) is less than the desired temperature (T).
Regarding claims 12, 19, and 20, it is unclear if the values 100, Pi and Pa have units of power such as Watts, units of percentage, or some other unit. Furthermore, it is unclear how multiplying a percent value or a power value by a time value would result in another time value. 
Claims 14, 15, 23, and 24 are rejected as indefinite because the claims fail to specify if the two on periods are sequential or alternating with the two off periods, and the claims broadly encompasses the division of the on time period and off time period into two sequential periods (e.g. an on time period of 300 milliseconds followed immediately by another on time period of 300 milliseconds) that do not change the operation of the power source and function merely as a cognitive distinction. 
Claims 14 and 15 are rejected as indefinite as a result of depending upon indefinite claim 12.
Claim 23 is rejected as indefinite as a result of depending upon indefinite claim 19.
Claim 24 is rejected as indefinite as a result of depending upon indefinite claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 11, 13, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1).
Regarding claim 1, Clothier teaches (Paragraph 0036, 0039; Fig. 1 #20, 22, 26, 28, 42, 46) a system 20 and method for cooking and heating, wherein a temperature sensor 26 is attached to, incorporated into, or otherwise associated with a cooking or heating vessel 28, wherein the cooking vessel is heated by an induction cooking appliance 22 with a solid state inverter 42 and an induction work coil 46 (heating element). Clothier further teaches (Paragraph 0039, 0040; Fig. 1 #60, 62, 64), the cooking appliance 22 comprises a microprocessor-based control circuit; and a user interface 60, including a display 62 and an input mechanism 64, wherein the control circuit controls the inverter 42 and may also control various other internal and user-interface functions of the range 22, and includes appropriate sensors for providing relevant input. Also, Clothier teaches (Paragraph 0107, 0108) a mode of operation wherein a desired regulation temperature is selected via the user interface 60, and the hob's work coil 46 will output an appropriate level of power to heat the vessel 28 from its present to its desired temperature, wherein, if the temperature differential is large (more than, for example, 20 °F), the hob will output full power (100%) to the vessel 28. In addition, Clothier teaches (Paragraph 0108) once the temperature differential between the desired temperature and the sensed temperature is calculated to be positive but not large (approaching the desired cooking temperature) the output power can be reduced to a lower level, such as, for example, 20% of maximum. Furthermore, Clothier teaches (Paragraph 0108) once the hob 44 detects that the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature.
It is noted that Clothier teaches (Paragraph 0049) placing the temperature on the outside surface of the vessel. However, Clothier refers only to detecting the temperature of the cooking vessel, rather than the temperature of the vessel exterior. This indicates that the vessel temperature is substantially uniform on the interior and exterior, so the sensed temperature is representative of the vessel interior temperature. Furthermore, even if this were not the case, it would be obvious to one of ordinary skill in the art to reconfigure or reposition the temperature sensor to determine the vessel interior temperature since the interior is actually in contact with the food being heated and thus provides the most accurate information regarding how much heat is transferred to the food product. Furthermore, most cooking recipes are based on the cooking vessel interior temperature, so determining the interior temperature would be useful for users preparing food based on a recipe.
Regarding claim 2, as shown above, Clothier teaches (Paragraph 0108) once the temperature differential between the desired temperature and the sensed temperature is calculated to be positive but not large (approaching the desired cooking temperature) the output power can be reduced to a lower level.
Clothier is silent on the initial power being reduced when the internal temperature is within 10% to 30% of desired cooking temperature.
However, the claimed temperature range would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked (where denser foods would take longer the heat and therefore have a larger window for adjusting the power), the amount food being cooked (where more food takes longer to cook and therefore provided a larger window for adjusting the power), the desired cooking temperature, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature range that would render it non-obvious.
Regarding claims 3 and 4, Clothier teaches (Paragraph 0108) once the hob 44 detects that the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature, as depicted in box 230, wherein the microprocessor 48 can select ever-changing power outputs that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature.
Clothier does not explicitly mention the adjusted power being within the range of 1% to 100% power.
However, the claimed power range would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked, the amount food being cooked (where more power will be required for larger amounts of food), the desired cooking temperature (where higher temperature will require a greater power output), the size and volume of the food, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed power range that would render it non-obvious.
Regarding claim 7, Clothier teaches (Paragraph 0108) taking periodic temperature measurements (actual temperature) and calculating temperature differentials from the desired temperature.
While a temperature differential is a different type of calculation than a temperature ratio, both provide similar information describing the relationship between the desired temperature and the actual temperature. If the actual temperature is greater that the desired temperature, then the ratio will be greater than one and the temperature differential will be positive. If the actual temperature is less than the desired temperature, then the ratio will be less than one, and the temperature differential will be negative. Thus, the methods are alternative equivalents of verifying the relationship between the actual temperature and the desired temperature, and it we be obvious to one of ordinary skill in the art to substitute equivalent alternatives from a small number of options (division or subtraction) to determine which temperature value is greater. 
Regarding claim 8, Clothier teaches (Paragraph 0108) taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs (adjusted power) that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature.
So long as the temperature differential is non-zero, the temperature ratio will be greater or less than one, and, since Clothier teaches adjusting the power output to multiple values, at least one of those power output values will correspond to a temperature differential other than zero, and, therefore, a temperature ratio that is greater or less than one.
Regarding claim 11, Clothier teaches (Paragraph 0108) taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs (adjusted power) that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature.
Considering that Clothier teaches that the power output is adjusted to multiple values during the maintenance process, one of those values is necessarily different than the initial power. Furthermore, the initial power output is the maximum power as described above. It would be obvious to one of ordinary skill in the art that applying the maximum power during the stage of maintaining the desired temperature would instead result in quickly overshooting the desired temperature, and consequently, the adjusted power would need to be different than the initial power.
Regarding claim 13, Clothier teaches (Paragraph 0108) taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs (automatic adjustment).
Regarding claim 26, Clothier teaches (Paragraph 0036, 0039; Fig. 1 #20, 22, 26, 28, 42, 46) a system 20 and method for cooking and heating, wherein a temperature sensor 26 is attached to, incorporated into, or otherwise associated with a cooking or heating vessel 28, wherein the cooking vessel is heated by an induction cooking appliance 22 with a solid state inverter 42 and an induction work coil 46 (heating element). Clothier further teaches (Paragraph 0039, 0040; Fig. 1 #60, 62, 64), the cooking appliance 22 comprises a microprocessor-based control circuit; and a user interface 60, including a display 62 and an input mechanism 64, wherein the control circuit controls the inverter 42 and may also control various other internal and user-interface functions of the range 22, and includes appropriate sensors for providing relevant input. Also, Clothier teaches (Paragraph 0107, 0108) a mode of operation wherein a desired regulation temperature is selected via the user interface 60, and the hob's work coil 46 will output an appropriate level of power to heat the vessel 28 from its present to its desired temperature, wherein, if the temperature differential is large (more than, for example, 20 °F), the hob will output full power (100%) to the vessel 28. In addition, Clothier teaches (Paragraph 0108) once the temperature differential between the desired temperature and the sensed temperature is calculated to be positive but not large (approaching the desired cooking temperature) the output power can be reduced to a lower level, such as, for example, 20% of maximum. Furthermore, Clothier teaches (Paragraph 0108) once the hob 44 detects that the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature.
It is noted that Clothier teaches (Paragraph 0049) placing the temperature on the outside surface of the vessel. However, Clothier refers only to detecting the temperature of the cooking vessel, rather than the temperature of the vessel exterior. This indicates that the vessel temperature is substantially uniform on the interior and exterior, so the sensed temperature is representative of the vessel interior temperature. Furthermore, even if this were not the case, it would be obvious to one of ordinary skill in the art to reconfigure or reposition the temperature sensor to determine the vessel interior temperature since the interior is actually in contact with the food being heated and thus provides the most accurate information regarding how much heat is transferred to the food product. Furthermore, most cooking recipes are based on the cooking vessel interior temperature, so determining the interior temperature would be useful for users preparing food based on a recipe.
Furthermore, as shown above, Clothier teaches (Paragraph 0108) taking periodic temperature measurements (actual temperature) and calculating temperature differentials from the desired temperature. While a temperature differential is a different type of calculation than a temperature ratio, both provide similar information describing the relationship between the desired temperature and the actual temperature. If the actual temperature is greater that the desired temperature, then the ratio will be greater than one and the temperature differential will be positive. If the actual temperature is less than the desired temperature, then the ratio will be less than one, and the temperature differential will be negative. Thus, the methods are alternative equivalents of verifying the relationship between the actual temperature and the desired temperature, and it we be obvious to one of ordinary skill in the art to substitute equivalent alternatives from a small number of options (division or subtraction) to determine which temperature value is greater. Additionally, as the temperature differential approaches zero, the temperature ratio approaches 1, so Clothiers teaching of reducing the power when the temperature differential is small enough is the same as reducing the power when the ratio approaches 1:1. 
Regarding claims 27 and 28, Clothier teaches (Paragraph 0108) once the hob 44 detects that the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature, as depicted in box 230, wherein the microprocessor 48 can select ever-changing power outputs that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature.
Clothier does not explicitly mention the adjusted power being within the range of 1% to 100% power.
However, the claimed power range would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked, the amount food being cooked (where more power will be required for larger amounts of food), the desired cooking temperature (where higher temperature will require a greater power output), the size and volume of the food, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed power range that would render it non-obvious.
Regarding claim 29, Clothier teaches (Paragraph 0108) taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs (adjusted power) that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature.
So long as the temperature differential is non-zero, the temperature ratio will be greater or less than one, and, since Clothier teaches adjusting the power output to multiple values, at least one of those power output values will correspond to a temperature differential other than zero, and, therefore, a temperature ratio that is greater or less than one.

Claim(s) 5-6, 16-18, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1) in view of De Poly (US 20170190500 A1).
Regarding claim 5, Clothier is silent on determining a temperature change rate (AT) within the cooking chamber during operation.
Regarding claim 6, Clothier is silent on reducing the initial power (Pi) comprising adjusting the power of the heating element based on the temperature change rate as the cooking chamber temperature approaches the desired cooking temperature.
De Poly teaches (Paragraph 0076) a device and a method for cooking a food product, wherein a thermochromatic indicator is used to determine a temperature rise rate, and the power of the heat source is adjusted if the temperature rise rate is too fast or too slow, wherein if the change is faster than the predetermined time or time range, the power of the heat source can be lowered.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Clothier to determine the temperature change rate and to reduce the power to the heat source based on the temperature change rate as taught by De Poly since both are directed to cooking devices since reducing power the heat source based on the temperature change rate is known in the art as shown by De Poly, since controlling the power of the heat source so that there is a slow and steady increase in temperature ensures greater uniformity in the temperature of the food product (De Poly, Paragraph 0076), and since too fast a rise in temperature could lead to temperature disparity within the food product and to imperfect cooking (De Poly, Paragraph 0076).
Regarding claim 16, Clothier teaches (Paragraph 0036, 0039; Fig. 1 #20, 22, 26, 28, 42, 46) a system 20 and method for cooking and heating, wherein a temperature sensor 26 is attached to, incorporated into, or otherwise associated with a cooking or heating vessel 28, wherein the cooking vessel is heated by an induction cooking appliance 22 with a solid state inverter 42 and an induction work coil 46 (heating element). Clothier further teaches (Paragraph 0039, 0040; Fig. 1 #60, 62, 64), the cooking appliance 22 comprises a microprocessor-based control circuit; and a user interface 60, including a display 62 and an input mechanism 64, wherein the control circuit controls the inverter 42 and may also control various other internal and user-interface functions of the range 22, and includes appropriate sensors for providing relevant input. Also, Clothier teaches (Paragraph 0107, 0108) a mode of operation wherein a desired regulation temperature is selected via the user interface 60, and the hob's work coil 46 will output an appropriate level of power to heat the vessel 28 from its present to its desired temperature, wherein, if the temperature differential is large (more than, for example, 20 °F), the hob will output full power (100%) to the vessel 28. In addition, Clothier teaches (Paragraph 0108) once the temperature differential between the desired temperature and the sensed temperature is calculated to be positive but not large (approaching the desired cooking temperature) the output power can be reduced to a lower level, such as, for example, 20% of maximum. Furthermore, Clothier teaches (Paragraph 0108) once the hob 44 detects that the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature.
It is noted that Clothier teaches (Paragraph 0049) placing the temperature on the outside surface of the vessel. However, Clothier refers only to detecting the temperature of the cooking vessel, rather than the temperature of the vessel exterior. This indicates that the vessel temperature is substantially uniform on the interior and exterior, so the sensed temperature is representative of the vessel interior temperature. Furthermore, even if this were not the case, it would be obvious to one of ordinary skill in the art to reconfigure or reposition the temperature sensor to determine the vessel interior temperature since the interior is actually in contact with the food being heated and thus provides the most accurate information regarding how much heat is transferred to the food product. Furthermore, most cooking recipes are based on the cooking vessel interior temperature, so determining the interior temperature would be useful for users preparing food based on a recipe.
Additionally, the claimed range of the adjusted power would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked, the amount food being cooked (where more power will be required for larger amounts of food), the desired cooking temperature (where higher temperature will require a greater power output), the size and volume of the food, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed range of adjusted power that would render it non-obvious.
	Clothier is silent on adjusting the initial power to an adjusted power (Pa) of the heating element based on the temperature change rate.
De Poly teaches (Paragraph 0076) a device and a method for cooking a food product, wherein a thermochromatic indicator is used to determine a temperature rise rate, and the power of the heat source is adjusted if the temperature rise rate is too fast or too slow, wherein if the change is faster than the predetermined time or time range, the power of the heat source can be lowered.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Clothier to determine the temperature change rate and to reduce the power to the heat source based on the temperature change rate as taught by De Poly since both are directed to cooking devices since reducing power the heat source based on the temperature change rate is known in the art as shown by De Poly, since controlling the power of the heat source so that there is a slow and steady increase in temperature ensures greater uniformity in the temperature of the food product (De Poly, Paragraph 0076), and since too fast a rise in temperature could lead to temperature disparity within the food product and to imperfect cooking (De Poly, Paragraph 0076), and since taking too long to lower the temperature from a high value could lead to burning or overcooking.
Regarding claim 17, Clothier as modified by De Poly does not explicitly mention that the adjusted power is less than the initial power when the temperature change rate is greater than 10°/min. However, the claimed temperature change rate for lowering the adjusted power below the initial power would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked, the amount food being cooked (where more power will be required for larger amounts of food), the desired cooking temperature (where higher temperature will require a greater power output), the size and volume of the food, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature change rate that would render it non-obvious.
Regarding claim 18, Clothier as modified by De Poly does not explicitly mention that the adjusted power is greater than the initial power when the temperature change rate is less than 5°/min, and the cooking temperature is less than the desired cooking temperature. However, the claimed temperature change rate for lowering the adjusted power below the initial power would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the type of food being cooked, the amount food being cooked (where more power will be required for larger amounts of food), the desired cooking temperature (where higher temperature will require a greater power output), the size and volume of the food, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed temperature change rate that would render it non-obvious. Furthermore, one of ordinary skill in the art would understand not the raise the power unless the temperature was below the desired temperature because otherwise raising the power will necessarily result in a temperature increase above the desired temperature possibly burning or overcooking the food.
Regarding claims 21 and 22, Clothier teaches (Paragraph 0108) the microprocessor 48 will calculate a temperature differential (desired temperature minus sensed temperature) to determine what power level to apply, as depicted in box 224, and if the temperature differential is large (more than, for example, 20.degree. F.), the hob will output full power to the vessel 28, as depicted in box 226, wherein, once the differential is calculated to be positive but not large (less than 20.degree. F.), the output power can be reduced to a lower level, such as, for example, 20% of maximum (i.e. before the desired cooking temperature is achieved).
Regarding claim 25, Clothier teaches (Paragraph 0108) by taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs that will successfully maintain the vessel 28 temperature.
Claim(s) 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1) in view of Reischmann (US 20190269159 A1).
Regarding claims 9 and 30, Clothier teaches (Paragraph 0108) once the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature, wherein, by taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature. 
As described above, determining a temperature differential is an equivalent method to determining a temperature ratio, where a differential above or below zero corresponds to a ratio greater or less than one. 
Furthermore, it is known in the art that reducing the power to a heat source will result in a decrease in temperature. For example, Reischmann teaches (Paragraph 0016) a cooking device wherein the controller reduces the power of the heating element to allow for the vessel to reduce in temperature based on a reading from the temperature sensor.
In view of the teaching of Reischmann, it would have been obvious to one of ordinary skill in the art to modify Clothier to reduce the power when the temperature ratio is greater than one, as the actual temperature in the vessel would be greater than the desired temperature, and reducing the power would lower the temperature back to the desired temperature, thus preventing the food from overcooking or burning. 
Claim(s) 10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1) in view of Thomann (US 20140158678 A1).
Regarding claim 10 and 31, Clothier teaches (Paragraph 0108) once the vessel 28 has reached, or exceeded, its desired temperature, it can select an appropriate level of power output to maintain the desired temperature, wherein, by taking periodic temperature measurements and calculating temperature differentials from the desired temperature, the microprocessor 48 can select ever-changing power outputs that will successfully maintain the vessel 28 temperature within a narrow band about the selected regulation temperature. 
As described above, determining a temperature differential is an equivalent method to determining a temperature ratio, where a differential above or below zero corresponds to a ratio greater or less than one. 
Furthermore, it is known in the art that increasing the power to a heat source will result in an increase in temperature. For example, Thomann teaches (Paragraph 00668, 0069) an induction cooking device wherein the power output is increased to allow for the cooking pan to increase in temperature.
In view of the teaching of Thomann, it would have been obvious to one of ordinary skill in the art to modify Clothier to increase the power when the temperature ratio is less than one, as the actual temperature in the vessel would be less than the desired temperature, and increasing the power would increase the temperature back to the desired temperature, thus preventing the food from undercooking or taking an unnecessarily long time to cook. 
Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1) in view of Armstrong (US 20190293298 A1).
Regarding claim 12, Clothier is silent on powering the heating element at the adjusted power (Pa) using an on/off cycle of N milliseconds based on the formulas: on time= (Pa)∙N milliseconds and off time = (100-Pa)∙N milliseconds.
Armstrong teaches (Paragraph 0007, 0021) a method of operating a cooktop appliance including an electric heating element positioned at a cooktop surface of the cooktop appliance and a controller operably connected to the electric heating element, wherein the cooktop appliance 12 may include any other suitable type of heating element 16, such as an induction heating element. Armstrong further teaches (Paragraph 0042) a controller 52 may be configured to initiate a duty cycle of the cooktop appliance based on a monitored temperature, wherein the duty cycle may include adjusting a power level of the heating element and adjusting one or both of the applied voltage and the length of the on duration and off duration may adjust the power level.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Clothier to set the power level of the adjusted power using an on/off cycle as taught by Armstrong since both are directed to methods of operating induction cooking devices, since controlling the power supplied to a cooking device using an on/off cycle is known in the art as shown by Armstrong, since using the on/off cycle allows for a variety of power settings to treat food under different conditions so that the food can be precisely heated to the desired conditions without overcooking or undercooking.
While the on/off cycle of Armstrong is not determined using the exact formula, claimed by the Applicant, the claimed on time and off time would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the desired cooking conditions (where using more heat/power would require a longer on time), the maximum capacity of the heating source (where a more powerful heat source would operate with a longer off time to provide the same power output compared to a weaker heat source), the type of food being cooked (where different foods require different cooking conditions), the desired lifespan of the heat source (where operating with a shorter off time would lead to a faster decline in the heat source), etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed on time and off time formulas, that would render it non-obvious.
Regarding claims 14 and 15, while Clothier in view of Armstrong does not specifically describe dividing the on time or off time into two periods, doing so would not materially affect the claimed method. As the claims fail to specify if the two periods are sequential or alternating with the two off periods, the claims broadly encompasses the division of the on time period and off time period into two sequential periods (e.g. an on time period of 300 milliseconds followed immediately by another on time period of 300 milliseconds) that do not change the operation of the power source and function merely as a cognitive distinction. Such a distinction would be apparent to one of ordinary skill in the art.
13.	Claim(s) 19-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier (US 20040149736 A1) in view of De Poly (US 20170190500 A1) and further in view of Armstrong (US 20190293298 A1).
21.	Regarding claims 19 and 20, Clothier is silent on powering the heating element at the adjusted power (Pa) using an on/off cycle of N milliseconds based on the formulas: on time= (Pi)∙N milliseconds and off time = (100-Pi)∙N milliseconds for claim 19; and on time= (Pa)∙N milliseconds and off time = (100-Pa)∙N milliseconds for claim 20.
Armstrong teaches (Paragraph 0007, 0021) a method of operating a cooktop appliance including an electric heating element positioned at a cooktop surface of the cooktop appliance and a controller operably connected to the electric heating element, wherein the cooktop appliance 12 may include any other suitable type of heating element 16, such as an induction heating element. Armstrong further teaches (Paragraph 0042) a controller 52 may be configured to initiate a duty cycle of the cooktop appliance based on a monitored temperature, wherein the duty cycle may include adjusting a power level of the heating element and adjusting one or both of the applied voltage and the length of the on duration and off duration may adjust the power level.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Clothier to set the power level of the initial power and the adjusted power using an on/off cycle as taught by Armstrong since both are directed to methods of operating induction cooking devices, since controlling the power supplied to a cooking device using an on/off cycle is known in the art as shown by Armstrong, since using the on/off cycle allows for a variety of power settings to treat food under different conditions so that the food can be precisely heated to the desired conditions without overcooking or undercooking.
While the on/off cycle of Armstrong is not determined using the exact formulas of claims 19 and 20, the claimed on time and off time would have been used during the course of normal experimentation and optimization procedures in the method of Clothier based upon factors such as the desired cooking conditions (where using more heat/power would require a longer on time), the maximum capacity of the heating source (where a more powerful heat source would operate with a longer off time to provide the same power output compared to a weaker heat source), the type of food being cooked (where different foods require different cooking conditions), the desired lifespan of the heat source (where operating with a shorter off time would lead to a faster decline in the heat source), etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed on time and off time formulas, that would render it non-obvious.
22.	Regarding claims 23 and 24, while Clothier in view of Armstrong does not specifically describe dividing the on time or off time into two periods, doing so would not materially affect the claimed method. As the claims fail to specify if the two periods are sequential or alternating with the two off periods, the claims broadly encompasses the division of the on time period and off time period into two sequential periods (e.g. an on time period of 300 milliseconds followed immediately by another on time period of 300 milliseconds) that do not change the operation of the power source and function merely as a cognitive distinction. Such a distinction would be apparent to one of ordinary skill in the art.
Conclusion
23. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schulte (US 20100282097 A1) teaches a cooking appliance including a cabinet having an internal oven cavity providing a heater power reduction at a predetermined level below the set point temperature.
Luongo (US 20140048293 A1) teaches a control device in combination with each of the temperature sensor and the cooktop monitors the temperature and adjusts a heating element of the cooktop as needed to avoid cooking oil ignition
Frerking (US 4449032 A) teaches an oven with a circuit that allows the quick warm-up power to be reduced incrementally as the set temperature is approached and effects a smooth transition to the steady-state heater.
Payne (US 4493981 A) teaches a power control arrangement for a cooking appliance.




24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792